The     Honorable           Garland          W.    Fulbright                    Opinion      No.     H-      141
Executive         Director
Commission              on Fire       Protection                              Re:           Whether         Article        4413(35),
      Personnel           Standards          & Education                                    § 6(a)    applies           to changes
2209      Hancock          Drive,      Suite       B                                        in employment                after
Austin,         Texas       78756                                                           September             1, 1972,       and
                                                                                            related        questions
Dear      Mr.     Fulbiight:


           Your      request        for an opinion              poses        the following           questions:


                     1.        In the event             fire     protection          personnel          obtain
                                employment               in a municipality                other      than the
                                one where              they    were      serving         under       permanent
                                employment               prior        to September            1,   1972,     would
                               they     be subject             to the required              training        for
                                certification            within        one year         from       the date        of
                               their      appointment                to the new position                in accord-
                               ance      with Article                4413(35),       5 6?


                     2.         Do personnel              who         receive       pay from         the fire
                                department,              wear         fire   department            uniforms,
                                who may            or may        not be assigned               firefighting
                                duties,           and who are           employed          in the operation
                                of ambulances                  have     to meet       the minimum                 train-
                                ing standards                 required        of fire       protection        per-
                                   sonnel?


           Article        4413(35),      5 1,      Vernon’s           Texas      Civil      Statutes,        creates         the Commis-
sion      on Fire         Protection         Personnel           Standards           and Education,                authorized          to
“establish         minimum            educational,              training,         physical,          mental,         and moral          stan-
dards      for    admission           to employment                   as fire     protection          personnel’:           etc.       The
Act     provides          in its     $6(b)      that:




                                                                p.     671
The    Honorab,le          Garland               W.    Fulbright,            page       2     (H-141)




                                    “No     person         after        September             1, 1972,           shall     be
                     appointed              to a municipal                fire      department,                 except      on
                     a temporary                  or probationary                   basis,         unless          such    per-
                       son has         satisfactorily               completed               a preparatory                 pro-
                     gram           of training           in fire         protection          at a school              approved
                       or operated                by the Commission                     .    . .     .‘I


          However,             in 5 6(a)           of the Act           it provides:


                                    “Fire         protection            personnel            already            serving
                       under        permanent             a,ppointment               prior         to September              1,
                       1972,        shall        not be required                 to meet           any     requirement
                       of Subsections                  (b) and      (c) of this             section         as a condition
                       of tenure            or continued            employment                 .    . .     .    The      Legis-
                       lature        finds,        and it is hereby                  declared              to be the policy
                       of this       Act,         that    such     fire      protection              personnel            have
                       satisfied          such        requirements                by their           experience.            ”


            Clearly,         the Act             provides        that fire          protection              personnel            under        a
permanent           appointment                  prior      to September               1,     1972,         so long       as they         serve
under       that    appointment,                  shall   not be required  to meet the training  require-
ments        of Subsection                (b).        Your question,  however,  adds the additional   factor
of an appointment                   to a municipal                 fire     department               in which            the personnel                  in
question         did not have               a permanent              appointment                   prior        to September             1,       1972.


            In construing              the language               of the         statute,          it is     our    purpose         to deter-
mine        the legislative               intent.         In doing          this,     it is proper                 to consider           the
general        policy      toward            the matter            legislated           upon,            the purpose             of the legis-
lation,       the evils         to be remedied,                    and the           object         to be accomplished.                           See
Do1an.v.           Walker,           49 S.W. 2d 695      (Tex.          1932).


            We     believe          that it is obvious                  the legislative               intent        in enacting           Article
4413(35)         was    to provide                that fire       protection            personnel               be adequately                 trained.
The     legislation            is    not directed               at length           of service             within      any particular
department.               Rather,             it requires           that      such      personnel               undergo           such    training
as    the     Commission                  shall       direct.        It assumes,               as an exception                    to that         require-
ment,        that fire         protection              personnel,            serving          under          permanent             appointment




                                                                   p.     672
The     Honorable             Garland        W.      Fulbright,          page        3      (H-141)




prior     to September               1,    1972,      will    have     acquired             the same         training         by exper-
ience     and need            not undergo            the formal          program             prescribed            by the Commis-
sion.


          In our        opinion,          this     will    be true      whether            the particular             person        involved
remains          in one       department             or transfers             to another.             We     therefore          answer
your     first       question       that,        if fire     protection         personnel             were      serving        under       a
permanent            appointment             prior         to September          1,       1972,      they    do not have            to meet
the requirements                 set forth          in Subsections              (b) and        (c) even         though       they    transfer
to a fire        department            of another            municipality.


        Your    second question    asks whether   personnel                                         who may           or mav not be
assigned    fire fighting  duties,   but who receive   their                                        pay from          a fire depart-
ment,      wear        a fire       department             uniform       and are            employed          in the operation                 of
ambulances             have     to meet           the minimum             training           standards          required         of fire
protection           personnel            by Article         4413(35),        5 6.


          Section        10 of the Act              provides:          “This         Act     shall      apply      only      to fully     paid
firemen.         ”    The     Act    does        not define          either     “firemen”               or   “fire     protection          per-
sonnel.     ”


          Section        6,     in addition          to the portions             which         we have          quoted        earlier,
provides         that    “No     person”            shall     be appointed               to a municipal              fire    department
unless      he has        completed              the training         program.


          It is our         opinion         that    the Legislature              intended            that    all     those     in the employ
of a fire        department               who     “may”       be assigned                firefighting        duties,         even    though
their     primary             duties       may      be asanambulance                       driver       or attendant,           or in some
other     position,           should        be required           to complete               the prescribed              training         as a
prerequisite            to receiving              a permanent            appointment.


           We     therefore          are     of the opinion            that     the        requirements              of Article          4413(35),
§6 > apply to all personnel                          of a fire        department              who may         be assigned            firefighting
duties at any time.


                                                           SUMMARY


                              1.   Fire protection   personnel    not required   to undergo
                       the training    provided  by Article   4413(35),  § 6, V. T. C. S.,




                                                                p.    673
The   Honorable       Garland      W.     Fulbright,        page     4       (H-141)




               retain     that    status     even      though      they     may     become
               employed          in a different          municipality.


                         2.     Personnel       of a fire         department          who are
               employed          in the    operation        of ambulances,              but who
               may      also    be assigned         firefighting          duties,      are   re-
               quired      to meet        the minimum             training     standards           of
               fire    protection         personnel        required         by Article       4413
               (35),     §6.


                                                           Very     truly    yours,




                                                           JOHN      L.     HILL
                                                           Attorney         General      of Texas




DAVID     M.   KENDALL,            Chairman
Opinion    Committee




                                                    p.    674